Citation Nr: 0706513	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  99-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In particular, the veteran 
appealed a February 1999 denial of service connection for 
bilateral pes planus and an August 2001 determination that 
new and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a left ankle 
fracture.

In February 2000, the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing is associated with the claims 
folder.  

In May 2006, the Board determined that new and material 
evidence had been submitted to reopen the previously 
disallowed claim for residuals of a fractured left ankle.  
The Board then remanded the case to the RO for further 
evidentiary development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for residuals 
of a left ankle fracture is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral pes planus was noted on induction examination.

2.  The evidence for, and the evidence against, the veteran's 
claim that his pes planus was aggravated during service is in 
relative equipoise.  

3.  Chronic residuals of left ankle sprain were manifest 
during service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus, which pre-existed the period of 
active service, was aggravated during active service.  38 
U.S.C.A. §§ 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2006).

2.  Residuals of left ankle sprain were incurred during 
service.  38 U.S.C.A. §§ 1131, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001, November 
2003, and July 2006.  Although the originating agency did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the originating agency with the 
information necessary for it to obtain such evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  In the July 2006 letter, the veteran was 
provided notice of the type of evidence necessary to 
establish an effective date for service connection or the 
criteria necessary to establish a rating for his claimed 
disabilities.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

All available evidence pertaining to the veteran's claims for 
service connection has been obtained.  In this regard, the 
Board notes that the originating agency has obtained all 
pertinent service and post-service medical records referenced 
by the veteran.  

The veteran has also been afforded several VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims, nor has either requested that the Board remand to 
this appeal for further development.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The December 1978 induction examination report shows a 
notation of "pes planus," with regard to the veteran's 
feet.  In addition, on a report of medical history completed 
in conjunction with his induction examination, the veteran 
reported that he had sustained a fracture above the ankle 9 
years before.  The examiner that there were no sequelae from 
his prior fracture.  

Subsequent service medical records show that the veteran 
periodically complained of left foot and ankle pain.  The 
veteran was treated for complaints of left ankle and heel 
pain in July 1979.  He was observed to have edema and mild 
rigidity in range of motion of the left ankle.  He was 
prescribed an ankle brace.  In August 1979, he complained of 
twisting his left ankle while on a hike, and an assessment of 
sprain, mild, is shown. In October 1979, he complained of 
extreme pain in all aspects of the left ankle, including the 
arch area, which prevented him from participating in 
training.

An October 1979 Medical Board report indicates that the 
veteran had suffered three injuries to his left ankle prior 
to service, including two fractures and a sprain two months 
prior to enlistment.  The veteran continued to experience 
pain in the left ankle since his pre service sprain.  His 
ankle had continued to be symptomatic especially with 
marching, running, and prolonged standing or walking.  
Treatment had not altered his symptoms and he had been on 
light duty for the majority of his service.  Physical 
examination of both feet revealed moderately severe 
flattening of the longitudinal arch with normal range of 
motion of both feet and ankles.  Tenderness on the medial 
aspect of the left heel and ankle was noted.  X-rays of his 
left ankle were within normal limits.  It was felt that he 
was physically unfit for duty due to a broken ankle 
approximately 9 years ago.  Arthralgia of the left ankle and 
bilateral pes planus, symptomatic, were diagnosed.  The 
medical board determined that these conditions existed prior 
to service and were not aggravated therein.  

Post service medical records include a June 1986 VA treatment 
record.  At that time, the veteran reported that he broke his 
left leg at the ankle in 1979.  He further reported continued 
pain since that time.  Physical examination revealed no 
swelling of the left leg or ankle with full range of motion.  
Post traumatic arthritis of the left ankle was diagnosed.  

A private medical record dated in February 1996 notes that 
the veteran complained of his left foot tingling.  

The veteran sought private medical treatment in August 1996 
with complaints of painful arch and heels on both feet.  He 
reported a past medical history of breaking his left ankle in 
1970 for which he was casted.  He also reported that a 
forklift ran over his right foot in 1991 resulting in soft 
tissue trauma with no bone pathology or problems.  Impression 
was pes planus deformity of both feet, plantar fasciitis, 
inferior calcaneal bursitis, Achilles tendinitis, and gastroc 
soleus equinus of both feet.  

In a September 1997 statement, the veteran reported problems 
with his legs and feet during service.  However, he reported 
no problem with his feet or legs prior to service.  

At his February 2000 hearing, the veteran reported that he 
did not notice flat feet prior to service and that it was not 
giving him any problems at the time of his enlistment 
examination.  He reported no problems with his feet prior to 
his military service.  He acknowledged his prior history of 
breaking his leg 9 years prior to service and fracturing it 2 
years prior to service.  He reported that he first noticed 
problems with his feet during basic training when he had to 
run and march.  He also had problems with his ankle during 
service.  

The veteran underwent a medical evaluation conducted by Dr. 
Robert T. Hoover, a private podiatrist, in March 2000.  The 
veteran complained of pain in the posterior aspect of his 
left Achilles tendon.  It was noted that the veteran had 
previously been seen for complaints of left heel and right 
foot and ankle pain in March 1993 diagnosed as Achilles 
tendon strain and synovitis of the right ankle joints.  He 
was also seen in March 1999 after reinjuring his Achilles 
region while slipping on grapes at a Winn Dixie in 1997.   

In August 2000 statement, Dr Hoover suggested that the 
veteran's ongoing problems are related to aggravation 
experienced in boot camp. 

The veteran was afforded VA foot and joint examinations in 
July 2001.  While the examiner noted the veteran's pre-
service history of ankle fractures and bilateral pes planus, 
the examiner did not proffer an opinion as to whether these 
disabilities were aggravated by service.  Furthermore, while 
the veteran was noted to have sustained an ankle sprain 
during service, the examiner did not indicate whether the 
veteran currently has residual disability resulting from this 
in-service ankle sprain.  

In a statement dated in November 2003, Dr. Samy F. Bishai, a 
private orthopedic surgeon, noted that the veteran reported 
pain in both feet that started after going through boot camp.  
He also reported a history on injuring his left knee when he 
slipped at a grocery store.  He currently had bilateral pes 
planus.  Dr. Bishai, after noting "[a]ll medical and 
military records were reviewed" opined that the veteran's 
bilateral pes planus disability was worsened by active duty 
in the armed forces that required a lot of walking and 
standing. 

Pursuant to the Board's prior remand, the veteran was 
afforded a VA examination in July 2006.  After examining the 
veteran and his service medical records, the examining 
physician's assistant opined that there was less than a 50/50 
probability that the veteran's military service aggravated 
his pes planus.  The examiner noted that pes planus was a 
congenital deformity that could be worsened by repetitive 
activity.  The examiner was unable to provide an opinion as 
to whether the veteran's pre-service ankle sprain or fracture 
was aggravated by service.  In particular, the examiner 
concluded that he could not resolve this issue without 
resorting to mere speculation.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303 are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 
F.3d 1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


Bilateral Pes Planus

The record indicates that pes planus was noted on the 
induction examination report as an abnormality of the feet.  
In addition, the October 1979 medical board report indicates 
a finding that pes planus existed prior to service.  As pes 
planus was noted at entry into active duty, the presumption 
of soundness is not for application. 
 
The Board must next address whether this disability increased 
in severity or was aggravated during the period of active 
service.  As noted, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 
3.306(a).

In the present case, the Board is presented with conflicting 
medical evidence concerning whether the veteran's pes planus 
increased in severity during active duty.  After reviewing 
the evidence, the Board finds that the evidence of record for 
and the evidence of record against the veteran's claim for 
service connection for pes planus is in relative equipoise.  

The report of the medical board in October 1979 concluded 
that the veteran's pes planus was not aggravated by service.  
This conclusion is supported by the VA physician's assistant 
that examined the veteran in July 2006 who found that there 
was less than a 50 percent probability that the veteran's pes 
planus was aggravated by active service.  

On the other hand, the veteran has submitted two medical 
opinions from private physicians who felt that his pes planus 
was aggravated during service.  The August 2000 opinion from 
Dr. Hoover is of little probative value.  The Board is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that Dr. Hoover 
reviewed the veteran's claims folders in conjunction with his 
opinion.  

However, the November 2003 opinion from Dr. Bishai is highly 
probative.  Dr. Bishai, an orthopedic surgeon reviewed the 
veteran's service medical records and examined the veteran 
before opining that his pes planus was aggravated by service.  
In light of Dr Bishai's specialized training in orthopedics 
and credentials as a physician, the Board places greater 
probative weight on his opinion than that of the July 2006 
physician's assistant.

Thus, the Board is essentially left with two opinions:  the 
opinion of the medical board in 1979 and the opinion of Dr. 
Bishai in 2003.  Both opinions were based on an examination 
of the veteran and review of the veteran's medical records.  
The Board can find no basis to afford one opinion more weight 
than the other.  Thus, the evidence is in relative equipoise 
and a grant of service connection for bilateral pes planus is 
warranted.    




Left Ankle Sprain

The veteran has also appealed the denial of service 
connection for a left ankle sprain.  A left ankle sprain was 
not noted at entry.  Therefore, the appellant is entitled to 
the presumption of soundness at entry.  During service, he 
complained of a twisting injury to the ankle and a mild 
sprain was diagnosed.  Prior to that, the veteran reported 
that he has fractured the "right" ankle two years earlier.  
However, there was no indication of a prior sprain and it was 
reported that there were no problems.  When seen in July 
1979, he complained of left ankle pain.  Objectively, there 
were no findings.  When seen later in July, it was again 
noted that there were no physical findings.  The diagnosis of 
sprain post-dated the dates of the normal findings.  Based 
upon this evidence, the Board is unable to conclude that a 
left ankle sprain clearly and unmistakably preexisted 
service.  The fact that the July 2006 examiner was unable to 
make a determination does not constitute positive of negative 
evidence.

The report of the medical board is unconvincing since a 
sprain was not even diagnosed.  The medical board report is 
inconsistent with the other service records (reflecting a 
prior history of fracture but not sprain) and provides an 
inadequate factual foundation for establishing the 
preexistence of a sprain.   The recent VA examination 
resulted in a problem list of left ankle pain with the 
diagnosis or etiology being a left ankle lateral strain.  
Based upon the cumulative record, the Board is unable to 
dissociate the current findings with the in-service left 
ankle sprain.  Service connection for residuals of a left 
ankle sprain is warranted.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a left ankle sprain is granted.




REMAND

The Board is of the opinion that further examination of the 
veteran's left ankle would be probative in ascertaining 
whether the veteran currently has residuals of a left ankle 
fracture that is related to his active military service or 
service-connected pes planus or left ankle sprain.  

In this regard, the Board notes that the veteran was afforded 
a recent VA examination in July 2006.  This examination is 
inadequate for rating purposes.  The examining physician's 
assistant was unable to render an opinion whether the veteran 
currently has residuals of a left ankle fracture that was 
aggravated during service.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

The RO should be scheduled for an 
examination conducted by a physician with 
appropriate expertise to determine 
whether the veteran's has any current 
residuals of a left ankle fracture, and 
if so, whether the residuals were caused 
or aggravated by the veteran's active 
military service or his service-connected 
pes planus disability or left ankle 
strain.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present residuals of a left ankle 
fracture were caused or aggravated beyond 
its normal progression by his military 
service or his service-connected pes 
planus disability or left ankle strain.  
Specifically, the examiner should 
indicate whether there are any residuals 
of pre-service fractures.

The examiner should provide a rationale 
for all opinions expressed, to include a 
discussion of other pertinet evidence of 
record where indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


